Delaplaine, J.,
delivered the opinion of the Court.
James Franczkowski, a prisoner in the Maryland Penitentiary, has applied to this Court for leave to appeal from the denial of a writ of habeas corpus.
Petitioner alleged that he was convicted by Judge John T. Tucker in the Criminal Court of Baltimore on January 19, 1955, on two charges, (1) attempt to rob with a deadly weapon, and (2) carrying a concealed deadly weapon; and that he was sentenced to imprisonment for a term of 12 years on the first charge and a term of 2 years on the second charge. He claimed that he is being illegally deprived of his liberty by the Warden of the Maryland Penitentiary because the maximum sentence for attempt to rob is 10 years.
Judge Michael J. Manley, who considered the petition for habeas corpus in the Baltimore City Court, found from the records in the Criminal Court that petitioner was convicted on the first count of the indictment, which charged him with attempt to rob with a deadly weapon.
The Code provides: “Every person convicted of the crime of robbery or attempt to rob with a dangerous or deadly weapon or accessory thereto, shall restore to the owner thereof the thing robbed or taken, or shall pay him the full value thereof, and be sentenced to imprisonment in the Maryland Penitentiary for not more than twenty years.” Code 1951, art. 27, sec. 574A.
*662It is clear from petitioner’s own statement that the sentence imposed upon him did not exceed the maximum penalty prescribed by the statute.

Application denied, with costs.